Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       12-NOV-2020
                                                       11:31 AM
                                                       Dkt. 6 OGP


                          SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN RE KERRY A. KEARN-KAWAI, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
      and Intermediate Court of Appeals Chief Judge Ginoza,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney Kerry A. Kearn-Kawai, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Kearn-Kawai has fully complied with the requirements

of RSCH Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Kerry A. Kearn-Kawai, attorney number 7602,

from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, November 12, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa M. Ginoza




                                 2